In an action to recover unpaid legal fees, the defendant appeals from a judgment of the Supreme Court, Nassau County (Roncallo, J.), dated May 23, 1990, which was in favor of the plaintiff and against him in the principal sum of $17,116.42.
Ordered that the judgment is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in failing to vacate an order of preclusion (see, Hoffman v Sno Haus Ski Shops, 185 AD2d 874) or in granting the plaintiff’s motion for summary judgment (see, Zuckerman v City of New York, 49 NY2d 557, 562). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.